internal_revenue_service number release date index number ---------------------------- ---------------------------------------- ------------------------------------------- ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ------------------ telephone number ---------------------- refer reply to cc tege eoeg eo1 plr-102653-17 date june state county employer association trustee master_trust employer trust county trust dear ----------------------- -------------- ------------------ ------------------------------------------------------------------------- ------------------------------------------------------------------------------- --------------------------------------------------------------------------------- -------------------------------- --------------------------------------------------------------------------------- ------------------------------------------------------------ --------------------------------------------------------------------------------- ----------- --------------------------------------------------------------------------------- this letter responds to a letter from master trust’s authorized representatives dated date requesting rulings that master trust’s income is excludable from gross_income under sec_115 of the internal_revenue_code code and master_trust is not required to file an annual federal_income_tax return under sec_6012 master_trust represents the facts as follows fact sec_1 sec_115 of the internal_revenue_code_of_1986 as amended to which all subsequent section references are made unless otherwise stated plr-102653-17 county and employer are political subdivisions of state association is a statutorily created retirement_system in which county and employer participate county established county trust to hold and invest assets to fund and pay benefits under county’s other post-employment benefits opeb program similarly employer established employer trust to hold and invest assets to fund and pay benefits under its opeb program master_trust was created to co-invest and commingle the assets of county trust and employer trust for investment purposes master_trust county trust and employer trust are governed by trustee which is comprised of a nine member board_of those nine members the majority are appointed by the county board_of supervisors including the county treasurer and tax collector as an ex officio member the remaining members are appointed by the membership of the association trustee has sole and exclusive authority control_over and responsibility for directing the investment and management of master_trust assets trustee maintains separate_accounts for county trust and employer trust reflecting contributions earnings and disbursements and allocates investment transactions valuations of assets rates of return and expenses between the separately tracked accounts trustee is required to discharge its duties solely in the interest of and for the exclusive purpose of county trust and employer trust no part of the principal or income of the master_trust may be used for or diverted to purposes other than the exclusive benefit of county trust and employer trust in turn county trust’s and employer trust’s agreements prohibit any part of the principal or income of each trust from being used for or diverted to purposes other than the exclusive benefit of participants or for the payment of reasonable expenses of administering the trusts and the opeb programs county trust and employer trust are prohibited from assigning any portion of their equity or interests in their separately tracked accounts master_trust may be terminated by trustee and will automatically terminate upon satisfaction of all liabilities under county trust and employer trust’s opeb programs upon termination assets in each separately tracked account will be distributed to the county trust and employer trust after holding back a reasonable amount of assets necessary for outstanding expenses and administrative costs law and analysis issue - sec_115 sec_115 provides that gross_income does not include income derived from any public_utility or the exercise of any essential_governmental_function and accruing to a state or any political_subdivision thereof plr-102653-17 revrul_77_261 1977_2_cb_45 holds that income generated by an investment fund that is established by a state to hold revenues in excess of the amounts needed to meet current expenses is excludable from gross_income under sec_115 because such investment constitutes an essential_governmental_function the ruling explains that the statutory exclusion is intended to extend not to the income of a state or municipality resulting from its own participation in activities but rather to the income of an entity engaged in the operation of a public_utility or the performance of some governmental function that accrues to either a state or political_subdivision of a state the ruling points out that it may be assumed that congress did not desire in any way to restrict a state’s participation in enterprises that might be useful in carrying out projects that are desirable from the standpoint of a state government and that are within the ambit of a sovereign to conduct revrul_90_74 1990_2_cb_34 holds that the income of an organization formed funded and operated by political subdivisions to pool various risks casualty public liability workers’ compensation and employees’ health is excludable from gross_income under sec_115 because the organization is performing an essential_governmental_function the revenue_ruling states that the income of such an organization is excluded from gross_income so long as private interests do not participate in the organization or benefit more than incidentally from the organization the benefit to the employees of the insurance coverage obtained by the member political subdivisions was deemed incidental to the public benefit pooling the investments of county trust and employer trust both of which are political subdivisions of state that fund opeb programs is an essential government function within the meaning of sec_115 see revrul_77_261 no part of the net_earnings of master_trust inures to the benefit of or is distributable to any private entity or individual no private interests are involved in or participate in the master_trust upon dissolution assets of master_trust must be distributed to county trust and employer trust thus master trust’s income accrues to a state or a political_subdivision of a state within the meaning of sec_115 see revrul_90_74 based solely on the facts and representations submitted master trust’s income is excludible from gross_income under sec_115 issue - sec_6012 sec_6012 provides that every trust having for the taxable_year any taxable_income or having gross_income of dollar_figure or over regardless of the amount of taxable_income must file a return with respect to income taxes under subtitle a sec_301_7701-1 of the procedure and administration regulations provides in part that the classification of organizations that are recognized as separate entities is plr-102653-17 determined under sec_301_7701-2 through a unless a provision of the code provides for special treatment of that organization sec_301_7701-4 of the procedure and administration regulations provides in general that an arrangement will be treated as a_trust under the code if it can be shown that the purpose of the arrangement is to vest in trustees responsibility for the protection and conservation of property for beneficiaries who cannot share in the discharge of this responsibility and therefore are not associates in a joint enterprise for the conduct of business for profit the purpose of master_trust is to co-invest and commingle the assets of county trust and employer trust for investment purposes trustee is charged with the responsibility of protecting and conserving master_trust property for the benefit of county trust and employer trust county trust and employer trust cannot share in the discharge of trustee’s responsibility for the protection and conservation of master_trust property and therefore are not associates in a joint enterprise for the conduct of a business for profit see sec_301_7701-4 thus master_trust is classified as a_trust within the meaning of sec_301_7701-4 sec_6012 does not require a_trust without taxable_income to file a return when gross_income is less than dollar_figure because master trust’s income is excludable from gross_income under sec_115 it is not required to file an annual income_tax return conclusions master trust’s income is excludable from gross_income under sec_115 and master_trust is not required to file an annual federal_income_tax return under sec_6012 the rulings contained in this letter are based upon information and representations submitted by or on behalf of master_trust and accompanied by a penalty of perjury statement executed by an individual with authority to bind master_trust and upon the understanding that there will be no material changes in the facts while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination the associate office will revoke or modify a letter_ruling and apply the revocation retroactively if there has been a misstatement or omission of controlling facts the facts at the time of the transaction are materially different from the controlling facts on which the ruling was based or in the case of a transaction involving a continuing action or series of actions the controlling facts change during the course of the transaction see revproc_2017_1 sec_11 this letter does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections specifically described and plr-102653-17 except as expressly provided in this letter no opinion is expressed or implied concerning the tax consequences of any aspects of any transaction or item_of_income discussed or referenced in this letter because it could help resolve questions concerning federal_income_tax status this letter should be kept in master trust’s permanent records a copy of this letter must be attached to any_tax return to which it is relevant alternatively if master_trust files a return electronically this requirement may be satisfied by attaching a statement to the return that provides the date and control number of this letter in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to master trust’s authorized representatives this ruling letter is directed only to master_trust sec_6110 provides that it may not be used or cited as precedent sincerely david l marshall assistant branch chief office of the chief_counsel tax exempt government entities cc
